Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1, 3, 5, 7, 9, 11, 13, and 15 are found to be allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claim 1 regarding a compression ratio varying mechanism that includes a pair of seal members, which are arranged on the outer peripheral side surface of the piston rod, and are apart from each other in the stroke direction, wherein any one of the pair of seal members is arranged between a first opening and a second opening of the communication hole in the stroke direction, and the second opening is arranged outside a region between the pair of seal members in the stroke direction, in combination with the remaining limitations set forth in Claim 1, are not disclosed nor taught by the prior art.
Concerning the closest prior art, Yamada et al. (U.S. Patent Publ’n No. 16/0319739) discloses a compression ratio varying mechanism (see paragraph [0038]) that includes a piston (112), a piston rod (112a) coupled to piston (112), an oil passage (176) formed inside piston rod (112a) extending in a stroke direction of the piston (see 3), (O4)) arranged on the outer peripheral side surface of the piston rod (112a) (see Figure 2A), and are apart from each other in the stroke direction ((O3) disposed longitudinally above (O4), see Figure 2A), wherein seal member (O3) is arranged between the first opening and the second opening in the stroke direction (see Figure 2A).
However, neither Yamada nor the related prior art anticipates or renders obvious the subject matter of Claim 1, namely that the second opening is arranged outside a region between the pair of seal members in the stroke direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658.  The examiner can normally be reached on M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT MOUBRY/Primary Examiner, Art Unit 3747